Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of counter-rotating rollers positioned adjacent the first opening of the projection” of claim 10, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10, 19-20, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, 19-20, and 22, the term “approximately” in claims is a relative term which renders the claim indefinite. The use of term “approximately” before a range is ambiguous. It is unclear if both ends of range or just one end of the range is to be approximate. Clarification is required.
Regarding claims 10, 17, and 25, the expression “a plant” has already been cited previously in the claims and therefore should be written as “the plant”. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth (US 20150082760).

    PNG
    media_image1.png
    595
    740
    media_image1.png
    Greyscale

Regarding claim-17, Seth discloses an apparatus for processing a plant (Abstract; Fig.2) comprising: 
a first roller (3, Annotated Fig.2) comprising a first outer surface with a first set of alternating projecting portions and valleys (Annotated Fig.2), wherein the first roller is configured to rotate in a first direction (Annotated Fig.2); and 
Check Para [0030-0031]).
Regarding claim-21, Seth discloses wherein each of the projecting portions of the first roller (3) comprises a first connecting portion that extends radially outward from one of the valleys on the first roller, a second connecting portion that extends radially outward from another one of the valleys on the first roller, and a circumferential portion that extends between the first connecting portion and the second connecting portion (See Annotated Fig.2).
Regarding claim-22, Seth discloses wherein there is an angle between the first connecting portion and the second connecting portion of between approximately 65-75 degrees (See Annotated Fig.2).

Regarding claim-25, Seth discloses a method of processing a plant (Abstract; Fig.2) with an apparatus comprising first (3) and second rollers (4) each comprising an outer surface with alternating projecting portions and valleys (Annotated Fig.2), the method comprising: 
simultaneously rotating the rollers in opposite directions so that the projecting portions of the first roller are successively positioned adjacent the valleys of the second roller and the 
positioning an elongate portion (crop stalk 8) of a plant between the rotating rollers; and 
deforming the elongate portion of the plant between the projecting portions of the first roller and the valleys of the second roller and between the projecting portions of the second roller and the valleys of the first roller (Annotated Fig.2) (Check Para [0030-0031]).
Regarding claim-26, Seth discloses wherein the elongate portion of the plant comprises a stem (crop stalk 8, Annotated Fig.2) (Check Para [0030-0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as obvious over Seth (US 20150082760).

    PNG
    media_image2.png
    595
    740
    media_image2.png
    Greyscale

Regarding claim-18, Seth discloses wherein the first (3) and second (4) rollers are spaced so that as the rollers rotate there is a gap between the projecting portions of the first roller21CORE/3504219.003802/153358770.1 and the valleys of the second roller and between the projecting portions of the second roller and the valleys of the first roller (Annotated Fig.2). 
But Seth does not explicitly teaches a gap of at least 0.1 inches. However, this is just a mere of design choice and constructional detail in which a gap can be adjusted to accommodate the desired plant stem or elongated portion to pass through it and comes within the scope and choice for a person skilled in the art.
Regarding claim-19, Seth discloses wherein the first roller (3) has a valley diameter measured from one of the valleys on one side of the first roller to another of the valleys on an opposite side of the first roller (Annotated Fig.2). 
But Seth does not explicitly teaches wherein the valley diameter is between approximately 4.5 to 5 inches. However, this is just a mere of design choice and constructional detail in which roller’s valley diameter can be adjusted to accommodate the desired plant stem or elongated portion of it and comes within the scope and choice for a person skilled in the art.
Regarding claim-20, Seth discloses wherein the first roller (3) has a projecting portion diameter measured from one of the projecting portions on one side of the first roller to another of the projecting portions on an opposite side of the first roller (Annotated Fig.2). 
But Seth does not explicitly teaches wherein the projecting portion diameter is between approximately 5 to 5.5 inches. However, this is just a mere of design choice and constructional detail in which roller’s projecting portion diameter can be adjusted to accommodate the desired plant stem or elongated portion of it and comes within the scope and choice for a person skilled in the art.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seth (US 20150082760) and in view of Frank (US 20180100844).
Regarding claim-23, Seth does not disclose wherein the first roller (3) and the second roller (4) are formed from a material selected from the group consisting of: stainless steel, carbide, tungsten carbide, titanium nitride, and combinations of any of the foregoing.
Frank discloses a device for crumbling root crops into substantially equal sized pieces and, teaches roller (6, Fig.1) are formed of steel (In embodiments of the invention the roller the whole, substantially the complete roller 6, might be formed of a polymer. It has shown that a smooth surface is beneficial for homogenizing the stream. Moreover, it is preferred that the surface has low adhesive features, as e.g. a non-stick surface or a non-stick coating. In alternative embodiments, also additional rollers might be provided, which has shown to be beneficial, when the stream of root crop pieces 24 is large, Para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to provide Seth’s apparatus wherein the rollers are formed from a steel as taught by Frank for purpose of strengthen and longevity of rollers.
Regarding claim-24, Seth does not disclose discloses wherein the first outer surface and the second outer surface (Annotated Fig.2) comprise at least one of the following: a non-stick coating, an elastomeric coating, an anodized coating, and a wear-resistant coating.
Frank discloses a device for crumbling root crops into substantially equal sized pieces and, teaches outer surface comprises a non-stick coating (In embodiments of the invention the roller preferably comprises a smooth surface, as e.g. a polymer surface or steel surface. The polymer surface might be provided as a polymer layer on a frame structure of the roller 6, or the whole, substantially the complete roller 6, might be formed of a polymer. It has shown that a smooth surface is beneficial for homogenizing the stream. Moreover, it is preferred that the surface has low adhesive features, as e.g. a non-stick surface or a non-stick coating. In alternative embodiments, also additional rollers might be provided, which has shown to be beneficial, when the stream of root crop pieces 24 is large, Para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
.

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seth (US 20150082760) and in view of Carmen (CA 2985587).
Regarding claim-27, Seth does not discloses wherein the plant comprises cannabis.
Carmen discloses a plant stem separating apparatus for separating a stem from plant portions extending from the stem and teaches wherein the plant comprises cannabis (The apparatus, method and process described herein can be used for disengaging a stem from plant portions extending from the stem, and can be applied to a broad variety of plants (e.g. flower, spices, hops, cannabis, or the like, Para [198]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to alternatively provide Seth’s method with the plant comprises cannabis as taught by Carmen for purpose of crushing, disengaging and crumbling of a stem from plant portion.

Allowable Subject Matter
Claims 4-6, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



“A projection coupled with and extending outward from the base, wherein the projection defines a first opening and a second opening, wherein a channel extends through the projection from the first opening to the second opening, wherein the projection comprises an interior surface positioned adjacent the channel, wherein the interior surface tapers inwardly from the first opening to the second opening, and wherein the projection comprises a shearing edge positioned adjacent the second opening” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure “See: Notice of References Cited”.
Claims 1-2, 7-9, and 11-16 are allowed.
Claims 4-6, 10, and 17-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651